UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-4167


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

LAMONDES WILLIAMS,

                Defendant - Appellant.



                               No. 12-4247


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

ERICA BROWN,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of Maryland, at Baltimore.     James K. Bredar, District Judge.
(1:11-cr-00162-JKB-1; 1:11-cr-00162-JKB-2)


Argued:   September 20, 2013                 Decided:   November 27, 2013


Before GREGORY and DUNCAN, Circuit Judges, and Samuel G. WILSON,
United States District Judge for the Western District of
Virginia, sitting by designation.
Affirmed by unpublished opinion.        Judge Wilson wrote   the
opinion, in which Judge Gregory and Judge Duncan joined.


ARGUED: John O. Iweanoge, II, IWEANOGE LAW CENTER, Washington,
D.C.; Judith Antwi Sakyi, LAW OFFICES OF JUDITH A. SAKYI,
Greenbelt, Maryland, for Appellants.   Barbara Slaymaker Sale,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee. ON BRIEF: Rod J. Rosenstein, United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
WILSON, District Judge:

     This    is   a   consolidated       appeal        by    Lamondes      Williams      and

Erica    Brown    challenging      their       fraud      related     convictions        for

operating    a    vehicle      “rent-to-own”           program        in   which    their

customers were not actually acquiring an ownership interest in

the vehicles they were renting.                  They claim that the evidence

was insufficient to show a scheme to defraud.                              In addition,

Williams    claims    the     district      court      erred     in    permitting        his

conspiracy conviction to stand in light of Brown’s acquittal of

that offense, admitting evidence that he had engaged in other

similar      schemes,        and    in         applying        certain       sentencing

enhancements.      We reject their arguments and affirm.

                                         I.

    A grand jury of the United States District Court for the

District of Maryland indicted Williams and Brown on nineteen

counts of wire fraud (18 U.S.C. § 1343), eleven counts of mail

fraud (18 U.S.C. § 1341), and one count of conspiracy to commit

wire or mail fraud (18 U.S.C. § 1349) arising out of a rental

scheme     that   pawned      rental     cars        as     rent-to-own       vehicles. 1

Williams and Brown pleaded not guilty.                       During a two-week jury

trial,    including     22    witnesses        for     the    government      and       four


     1
       We refer       to     the   second      superseding       indictment        as    the
“indictment.”



                                           3
witnesses for the defendants, the evidence tracked the seven

month operation.

       In    the   light       most    favorable       to     the    government,       from

September 2010 to March 2011, Williams operated a vehicle rent-

to-own      program     that     targeted        individuals        with    poor     credit

offering     new   or    almost       new   vehicles    for     a   low     monthly   fee.

Williams      directed     Brown       to    solicit        “customers”      by     placing

advertisements for the rent-to-own program on craigslist.org and

in Pennysaver.          Williams required customers to make an initial

down payment, called an “Administration Fee,” that ranged from

$1,000 to $5,000.          In exchange for the Administration Fee and

low monthly payments, Williams promised customers an opportunity

to drive a late model vehicle that they could eventually own. 2

In reality, the customers were signing mere rental agreements

with        Enterprise         Rent-A-Car         (hereinafter             “Enterprise”).

Enterprise has no rent-to-own program, and the customers were

acquiring no right to eventually own the vehicles.

       Earlier,    Williams       negotiated       a   corporate       rate       agreement

with Enterprise using a fictitious entity he called “2K Tech.”




       2
       The jury heard testimony from nine customer-witnesses,
most of whom stated that Williams or Brown told them they would
eventually own a vehicle.



                                             4
Williams      directed       Brown   and     others 3     to    present      rent-to-own

customers to Enterprise as 2K Tech employees in order to obtain

the corporate rate and to assist those customers in filling out

Enterprise’s paperwork.              The customers paid Williams or Brown

directly,      who    were,     in   turn,        supposed      to    pay    Enterprise.

Williams      and    Brown    made     payments      to    Enterprise,        but   these

payments      were   insufficient       to       cover    the   customers’      accruing

rental fees.

     Eventually, Enterprise demanded that the customers return

the vehicles on pain of arrest and dispatched a repossession

team.       Various customers sought an explanation from Williams or

Brown to no avail.             Meanwhile, at Williams’ direction, Brown

continued       to    advertise        the       rent-to-own         program,    collect

administration       and     monthly    fees,       and    accompany        customers   to

various Enterprise locations.                    Before the scheme had run its

course, Williams, with Brown’s assistance, had obtained no less

than $37,633 collectively from 46 customers.




        3
        Trial evidence established at least five potential
participants   that    Williams  supervised,  including:  Brown,
Lucillious   Williams,   Candace  McCullough,  and  two  victim-
participants (Vanessa Sabastro and Donika Burriss).          The
indictment also charged a conspiracy with “persons known and
unknown.”



                                             5
      At trial, the district court admitted evidence of Williams’

previous involvement in three similar schemes. 4                      By stipulation

read into evidence, the jury heard that Williams negotiated a

corporate rate agreement with Thrifty Car Rental (hereinafter

“Thrifty”), rented more than 55 vehicles, and amassed a rental

arrearage    of   more   than    $44,000. 5         Three   of   the    government’s

witnesses testified that Williams operated two apartment rental

schemes in which he marketed programs that purported to allow

customers    to   pay    large    administrative        fees     in    exchange   for

discounted rental payments for housing and utilities.                      In those

schemes, Williams continued to accept administrative fees even

though customers either never received an apartment or suffered

eviction within months.          The district court instructed the jury

not   to    consider     the    evidence      for    any    purpose      other    than

Williams’ intent. 6



      4
       One common thread was Williams’ repeated use of 2K Tech
(or some variation) to receive the benefits of corporate rate
agreements.
      5
       According to one of the government’s witnesses, after
Enterprise repossessed the vehicle she had acquired through
Williams’ rent-to-own program, Williams directed her to pick up
a second car from Thrifty. Thrifty repossessed this car within
the month.
      6
       The district court stated, in part: “Evidence of similar
acts may not be considered by you for any other purpose.
Specifically, you may not use this evidence to conclude that,
because Mr. Williams committed the other acts, he must also have
committed the acts charged in the indictment.” The district
(Continued)
                                        6
       In     his   defense,      Williams      testified         in   detail      about    his

schemes. 7      According to Williams, all of the schemes, including

the Enterprise scheme that is the subject of the current appeal,

were       legitimate      business      ventures.           He    testified       that     the

Enterprise          scheme      failed     because       his       customers        did     not

adequately promote his business by soliciting new customers. 8                               He

asserted       that       the   Enterprise          scheme    was      simply      a   credit

improvement program and testified that he did not lead customers

to believe they would eventually own the rental cars.

       The jury found Williams guilty on all counts of wire fraud,

mail       fraud,   and    conspiracy      to       commit   wire      or   mail    fraud    as

charged in the indictment.               The jury also found Brown guilty of

nine counts of wire fraud and mail fraud, but not guilty of

conspiracy.




court gave another              limiting     instruction          to    the   jury     before
deliberation.
       7
       Williams testified about his prior convictions for theft
and running a pyramid scheme, which resulted from one of the
apartment rental schemes.
       8
       When asked how his business was supposed to work, Williams
said that the rent-to-own customers were “salespeople” and
explained “we’re in the business of recruiting salespeople to
sell products and services; to get production out of these
people so that we can make a high profit.”       Williams further
testified: “Some people’s learning curve is slower than others .
. . they wouldn’t know a business opportunity from a job at
McDonald’s.”



                                                7
       The   court    set   the    case    for     sentencing,           and   a     probation

officer prepared the presentence reports.                      Williams’ presentence

report calculated Williams’ base offense level to be 7, pursuant

to    U.S.   Sentencing     Guidelines           Manual   §    2B1.1      (2012).          That

offense level was increased 14 levels based upon a loss of more

than    $400,000      but   less      than       $1,000,000,         §    2B1.1(b)(1)(H);

increased     6   levels    because       the     offense      involved        250    or   more

victims, § 2B1.1(b)(2)(C); increased 2 levels because there were

vulnerable victims, § 3A1.1(b)(1); and increased 2 levels for

obstruction of justice, § 3C1.1.                   These adjustments resulted in

a total offense level of 31, which, based on a criminal history

category III, produced a guideline imprisonment range of 135 to

168    months.       Williams     objected        to   the    presentence          report    on

various grounds that are not a model of clarity.

       At    sentencing,        the       district           court       considered         the

presentence       report,   Williams’        objections        to    that      report,      and

arguments of counsel.           The district court then made a number of

findings that ultimately resulted in a substantial reduction in

Williams’ total offense level and his resulting guideline range.

First, the district court found the loss to be from $30,000 to

$70,000, which increased the base offense level by 6 rather than

14, § 2B1.1(b)(1)(D).             Second, the district court found more




                                             8
than 10 but fewer than 50 victims, 9 which increased the offense

level by 2 rather than 6, § 2B1.1(b)(2)(A).                     Third, the district

court found the offense involved a “large number” of vulnerable

victims, which increased the offense level by 4 rather than 2, §

3A1.1(b)(1)-(2).        Fourth,     the    district        court   found     Williams

played an aggravating role, which increased the offense level by

3, § 3B1.1(b). 10

      Based     on    its   findings, 11       the    district     court    concluded

Williams had a total offense level of 24 (as compared to the

presentence report’s total offense level of 31) and a criminal

history category of IV, 12 resulting in a guideline range of 77 to

96 months (as compared to the presentence report’s range of 135

to 168 months).         The district court expressly considered each of

the   §    3553(a)    factors,     concluded     that     a   sentence     within   the

applicable      guideline     range    would         be   inadequate     because     the


      9
           The district court found 46 victims. (J.A. 2002)
      10
         The         presentence     report      made      no    aggravating        role
adjustment.
      11
        The district court ultimately adopted the recommended
increase for obstruction of justice based on Williams’ false
testimony at trial that the customers of the program were
actually working for his business and that none of them were
ever told they could own the car they were renting.
      12
         The district court increased the criminal history
category recommended in the presentence report after finding
Williams poses a substantial threat of recidivism because of the
heightened similarity of his schemes.



                                           9
“[g]uidelines [did] not adequately address the threat that the

defendant     poses       for    recidivism,     which    [the    district   court]

determine[d]         to     be     extreme,”      and     imposed     120    months

incarceration. 13          The district court sentenced Brown to three

years of probation.

                                           II.

       Williams and Brown claim there is insufficient evidence to

show    a   scheme    to    defraud   to    support     their    convictions.      We

conclude otherwise and reject the claim.

       In considering whether evidence is sufficient to uphold a

conviction, we limit our review to determining whether “there is

substantial     evidence,        taking    the   view    most    favorable   to   the

government, to support it.” United States v. Beidler, 110 F.3d
1064, 1067 (4th Cir. 1997) (quoting Glasser v. United States,

315 U.S. 60, 80 (1942)).            To obtain a conviction under 18 U.S.C.


       13
        At sentencing, the district court discussed the strong
need for deterrence at length:

       The defendant is a serial fraudster. I don’t know how
       else to express it.      And I believe that he will
       execute another fraud scheme as soon as he is able to
       do so, with some minor hope on my part that the
       imposition of a lengthy sentence might deter him from
       doing that.    Not because of any internal acceptance
       that the conduct is wrong or against the law, but
       because it just has proven to be so costly for him.

(J.A. 2060)




                                           10
§§ 1341 (mail fraud) and 1343 (wire fraud), the government must

prove the defendant “(1) devised or intended to devise a scheme

to   defraud   and     (2)     used   the     mail    or   wire   communications      in

furtherance of the scheme.” United States v. Wynn, 684 F.3d 473,

477 (4th Cir. 2012).            A scheme to defraud “may be inferred from

the totality of the circumstances and need not be proven by

direct evidence.” United States v. Godwin, 272 F.3d 659, 666

(4th Cir. 2001) (quoting United States v. Ham, 998 F.2d 1247,

1254 (4th Cir. 1993)).           “A defendant challenging the sufficiency

of   the    evidence      to    support       his    conviction     bears    ‘a    heavy

burden.’” Beidler, 110 F.3d at 1067 (quoting United States v.

Hoyte, 51 F.3d 1239, 1245 (4th Cir. 1995)).

                                            A.

       Williams’ argument that there is insufficient evidence to

show    a   scheme   to      defraud     is    a     non-starter.       Of   the    nine

customer-witnesses who testified, most stated that Williams or

Brown   told   them     they     would      eventually      own   the   vehicles,      a

clearly     false    assertion.        Williams        directed     Brown    to    place

advertisements referring to the scheme as a rent-to-own program,

even though there was no possibility that the customers would

acquire an ownership interest in the Enterprise vehicles.                           When

the scheme inevitably imploded, the customers’ money was gone,

their cars were gone, and for all intents and purposes Brown was



                                            11
gone. 14      Williams, however, persevered. 15                In short, the jury

heard ample evidence from which it could reasonably conclude

that    Williams’     rent-to-own      program      was    nothing      more    than   a

fraud.         Consequently,     in    the    light     most    favorable       to   the

government, there is substantial evidence to support Williams’

convictions of wire and mail fraud.

                                         B.

       Brown also maintains that the evidence was insufficient to

show she intended to defraud.                We find her argument similarly

unavailing.       Whatever her understanding might have been when she

began       working   with   Williams, 16     by    November     2010,    Brown      was

actively promoting a scheme that exhibited all of the hallmarks

of a fraud or swindle.           Indeed, in the light most favorable to

the    government,     after   Enterprise       began     repossessing     vehicles,

Brown continued to collect fees, place ads calling the scheme a

rent-to-own       program,     and    promise      customers     that    they    could
       14
        The jury heard testimony for the government from one
witness that after Enterprise repossessed her vehicle, Brown
abruptly stopped answering her calls. (J.A. 223)
       15
        The jury heard testimony that several customers called
Williams after Enterprise repossessed their cars, and Williams
told them to “hold tight” and he would “take care of it.” But
he did not take care of it.     Williams refused to return the
customers’ money, and, in at least one instance, he took even
more money from a customer and brought her to Thrifty to pick
out another car. Thrifty repossessed that car within the month.
       16
        The government concedes Brown may not have initially had
the requisite intent.



                                         12
eventually own the cars.             It is clear under the circumstances

that the jury heard ample evidence from which it could conclude

that Brown knowingly advanced Williams’ fraudulent scheme.

                                          III.

        Williams   further       claims   his    conspiracy      conviction    cannot

stand because the jury did not find Brown, his only charged co-

conspirator,       guilty. 17       We    have    rejected       this   argument    on

multiple occasions and do so again here.

      An inconsistent jury verdict does not, in and of itself,

require reversal or automatically subject the jury’s collective

judgment to review. United States v. Powell, 469 U.S. 57, 65-6

(1984).         Given      the     variables       involved,      it    is    “hardly

satisfactory to allow the defendant to receive a new trial on

the   conviction      as   a     matter   of     course”   and    “nothing    in   the

Constitution would require such a protection.” Id. at 65.                          For

these      reasons,   a    defendant      charged     with    conspiracy      is   not

entitled to an acquittal simply because the same jury acquitted




      17
         We note that Williams’ argument, which focuses on
sufficiency of the evidence, does not properly frame the issue.
Williams   appears  to   contest  whether   his   conviction for
conspiracy can stand despite the acquittal of his alleged co-
conspirator.   To the extent Williams is alleging insufficient
evidence of agreement to support his conspiracy conviction, we
conclude there is substantial evidence of an agreement viewing
it in the light most favorable to the government.



                                           13
his only charged co-conspirator. 18 United States v. Collins, 412
F.3d 515, 520 (4th Cir. 2005) (refusing to overturn a conspiracy

conviction     merely        because    the    same   jury    acquitted      a     co-

conspirator); United States v. Thomas, 900 F.2d 37, 40 (4th Cir.

1990) (holding that an acquittal of sole co-conspirator does not

require     reversal    of    defendant's      conviction);    see   also    United

States v. Andrews, 850 F.2d 1557, 1561 (11th Cir. 1988) (en

banc) (“Consistent verdicts are unrequired in joint trials for

conspiracy: where all but one of the charged conspirators are

acquitted, the verdict against the one can stand.”).

       Here, as the defendant in Collins argued, Williams argues

for reversal of his conspiracy conviction simply because the

jury    acquitted      his    named    co-conspirator.        Relying   on       well-

settled precedent, we reject Williams’ argument.


       18
        Here, the indictment alleges that Williams conspired not
only with Brown but with others both known and unknown to the
grand jury. The government may prove a conspiracy even if the
defendant’s co-conspirator remains unknown, so long as it
presents evidence of an agreement between two or more persons.
Rogers v. United States, 340 U.S. 367, 375 (1951) (“[T]he
identity of the other members of the conspiracy is not needed,
inasmuch as one person can be convicted of conspiring with
persons whose names are unknown”); United States v. Rey, 923
F.2d 1217, 1222 (6th Cir. 1991).     Apart from the allegations
here of a conspiracy involving Brown, the jury could have
concluded that a conspiracy existed between Williams and one or
more of the other uncharged participants in the scheme. Such a
determination was well within the prerogative of the collective
decision-making power of the jury based upon the evidence before
it.



                                          14
                                              IV.

        Williams    argues       the   district          court   erroneously          admitted

evidence    of     his       past    fraudulent      schemes.           He   alleges        this

evidence is inadmissible under Federal Rules of Evidence 404(b)

(hereinafter “F.R.E”).              We disagree.

     We review evidentiary rulings for abuse of discretion and

we will not find a district court “to have abused its discretion

unless    its    decision       to    admit    evidence      under      Rule     404(b)     was

arbitrary and irrational.” United States v. Byers, 649 F.3d 197,

206 (4th Cir. 2011).                Although F.R.E. 404(b) excludes evidence

of other crimes, wrongs, or acts proffered solely to prove a

defendant’s      bad     character,       “[s]uch         evidence      .    .   .    may   ‘be

admissible       for     other       purposes,       such    as     proof        of   motive,

opportunity, intent, preparation, plan, knowledge, identity, or

absence of mistake or accident.’” United States v. Basham, 561
F.3d 302, 326 (4th Cir.2009) (quoting Fed. R. Evid. 404(b)).

     To    establish         intent,    the     government        introduced          evidence

that Williams previously operated two apartment rental schemes

and one car rental scheme (using Thrifty Rental Cars).                                Each of

those    schemes       was    close    enough       in    time    and    had     substantial

enough similarities to the conduct charged in the indictment to

be probative of Williams' intent.                    See United States v. Queen,

132 F.3d 991 (4th Cir. 1997) (affirming the district court's

admission of evidence of prior similar acts with a high degree

                                              15
of similarity to the charged act when the prior acts occurred

nine   years    before).       Given   that   the   district     court   properly

instructed the jury as to the limited purpose of this evidence

both following its admission and immediately before submitting

the    case    to   the   jury,   we   find    no   abuse   of    discretion     in

admitting it.

                                        V.

       Finally,     Williams   maintains      the   district     court   erred   in

applying two sentencing enhancements: one based on a finding

that there were vulnerable victims and the other based on a

finding that Williams played an aggravating role in the scheme. 19


       19
         To the extent Williams argues his sentence was
substantively unreasonable, we disagree.      In considering the
substantive reasonableness of a sentence we take into account
the “totality of circumstances,” recognizing that “if the
sentence is outside the Guidelines range, the court may not
apply a presumption of unreasonableness.” Gall v. United States,
552 U.S. 38, 51 (2007) (emphasis added). Instead, we “must give
due deference to the district court’s decision that the §
3553(a) factors, on a whole, justify the variance.” Id.       In
giving such due deference, we decline to disturb the district
court’s thoughtfully considered finding which included that:

       [I]n this case, it’s my conclusion that the Federal
       Sentencing Guidelines do not adequately address the
       threat that the defendant poses for recidivism, which
       I determine is extreme ... the consequence of this is
       that I will place the guidelines to one side and
       instead impose a sentence that I believe appropriately
       meets that very legitimate public interest, that
       adequately protects the public.

(J.A. 2061)



                                        16
We review the district court’s factual findings on such issues

for clear error. United States v. Thorson, 633 F.3d 312, 317

(4th Cir. 2011); United States v. Edwards, 188 F.3d 230, 238

(4th Cir. 1999).           Finding the district court did not commit

clear   error   as    to     either   enhancement,     we   affirm    Williams’

sentence.

                                       A.

     Williams contends the district court erred in applying the

vulnerable victims enhancement under U.S.S.G. § 3A1.1(b)(1).                    We

find no clear error in the district court’s factual finding of

victim vulnerability.

     U.S.S.G.   §    3A1.1(b)(1)      provides   a   two    level    enhancement

“[i]f the defendant knew or should have known that a victim of

the offense was a vulnerable victim.”            The defendant receives an

additional   two     level    enhancement   if   the    offense      involved    a

“large number of vulnerable victims.” U.S.S.G. § 3A1.1(b)(2).                    A

victim may be “vulnerable” if he is “particularly susceptible to

criminal conduct.” U.S.S.G. § 3A1.1 cmt. n.2.               In order to apply

the enhancement, the district court must also determine that

“the defendant knew or should have known of the victim’s unusual

vulnerability.” Id.

     We have specifically held that individuals with poor credit

ratings who have been turned down elsewhere for loans, under

appropriate circumstances, may be considered vulnerable victims,

                                       17
stating:    “It    is   manifest     that    [such]     persons   ...   would    be

unusually vulnerable, that is, more prone than most to yield to

the melodious beseeching of a charlatan who assures them that

their dreams are within their grasp.” United States v. Holmes,

60 F.3d 1134, 1136-37 (4th Cir. 1995).

     In    the    present    case,   the     district    court    stated   on   the

record and with particularity the vulnerable nature of these

victims and that Williams targeted them:

     I find that it was a scheme that was very much
     targeted at people who were in dire personal financial
     straits. People who had bad credit or people who had
     no credit, and yet still need, sometimes desperately
     needed, transportation.   And so, yeah, the scheme in
     the Court’s mind, based on the evidence that was
     presented,   was   directed    at   people  who   were
     particularly vulnerable to its appeal.

(J.A. 2013)       These findings, coupled with the total number of

victims, 20 supported the court's four level increase pursuant to

section 3A1.1(b)(1) and (2).            Accordingly, we reject Williams’

challenge.

                                       B.

     Williams      also     claims   there    is   insufficient     evidence     to

support a three level aggravating role adjustment.                   Once again,

we find otherwise.




     20
          See supra note 9.



                                       18
      To apply an aggravating role enhancement under U.S.S.G §

3B1.1(b), the district court must find (1) that “the defendant

was a manager or supervisor (but not an organizer or leader)”

and   (2)   that   “the    criminal    activity    involved       five    or   more

participants or was otherwise extensive.” (emphasis added).

      In    determining    whether    the   defendant      was    a    manager   or

supervisor,     “the    aggravating    role   adjustment         is    appropriate

where the evidence demonstrates that the defendant controlled

the   activities   of     other   participants     or   exercised       management

responsibility.” United States v. Llamas, 599 F.3d 381, 390 (4th

Cir. 2010) (internal quotation marks omitted).                        The district

court heard considerable evidence of Williams’ managerial and

supervisory activities.           Indeed, the district court could have

concluded the scheme was totally of Williams’ making and subject

to his supervision. 21      In any event, Williams solicited customers

through     advertising,    accepted    payments    from    those       customers,

directed Brown and others to assist the customers in filling out

Enterprise paperwork, and directed Brown and others to work with

Enterprise to open the fraudulent corporate account.




      21
        The district court found Williams was a manager or
supervisor under U.S.S.G. § 3B1.1(b) rather than a leader or
organizer under U.S.S.G. § 3B1.1(a) as proposed in the
presentence report, which resulted in an enhancement by three
instead of four.



                                       19
       As to the breadth of the criminal activity, the defendant

need only have managed or supervised the activities of at least

one    other   person         in    a   scheme           that    involved          five    or     more

participants. United States v. Bartley, 230 F.3d 667, 673 (4th

Cir.     2000).         Alternatively,          the        criminal          activity       can    be

“otherwise     extensive.”              In    assessing          whether       an       activity    is

otherwise extensive, we have held that courts may consider “all

persons    involved          during     the    course           of   the     entire       offense.”

United    States       v.    Ellis,     951 F.2d 580,        585    (4th      Cir.     1991)

(quoting    U.S.S.G.         §     3B1.1,     cmt.       n.3).         “Thus,       a    fraud    that

involved only three participants but used the unknowing services

of many outsiders could be considered extensive.” U.S.S.G. §

3B1.1(b), cmt. n.3.

       As to whether the criminal activity involved five or more

participants       or       was    otherwise        extensive,          the     district         court

could have properly found both.                      Trial evidence showed at least

five   participants          in     addition        to    Williams:          Brown,       Lucillious

Williams,      Candace            McCullough,        and         two     victim-participants

(Vanessa Sabastro and Donika Burris).                                Considerable evidence,

indeed the very nature of the scheme, also supports a finding

that the criminal activity was otherwise extensive (e.g., the

targeted advertising, the false statements made to individual

victims and       to    Enterprise,           the    sheer       number       of    victims,       the

number of payments secured, and the unknowing participation of

                                               20
numerous victims and Enterprise employees).               In light of this

evidence, we conclude the district court did not commit clear

error in making the factual findings that led it to apply the

three        level   aggravating   role     enhancement   under   U.S.S.G   §

3B1.1(b).

                                      VI.

        For the reasons stated, we affirm in all respects. 22




        22
        Williams and Brown also raise a number of additional
arguments, all of which we have considered and find meritless.

     Williams and Brown maintain Count 1 of the indictment is
duplicitous.   We reject this argument because, as the Supreme
Court of the United States has held, “the conspiracy is the
crime, however diverse its objects.” Braverman v. United States,
317 U.S. 49, 54 (1942). See also United States v. Schlesinger,
2008 WL 244226(2d Cir. 2008); United States v. Smith, 891 F.2d
703, 712 (9th Cir. 1989).

     Williams and Brown also claim Counts 2-31 of the indictment
are multiplicitous. We agree with the reasoning of the district
court and reject this argument. United States v. Williams, No.
1:11-162 (D. Md. Oct. 12, 2011).

     Williams argues the district court erred in amending the
indictment’s references to “craigslist.com” to “craigslist.org.”
We agree with the reasoning of the district court that the
amendment was non-substantive and, therefore, permissible. (J.A.
1479-1495)

     Brown argues the district court erred by failing to sever
the trial.      We reject this argument because there is a
preference for joint trials of defendants who are indicted
together,   particularly where  they   are  alleged  “to  have
participated in the same act or transaction” constituting the
offense. Zafiro v. United States, 506 U.S. 534, 537 (1993);
United States v. Allen, 491 F.3d 178, 189 (4th Cir. 2007)
(“Without a strong showing of prejudice, severance is not
(Continued)
                                      21
                                                     AFFIRMED




justified based on the mere disparity of the evidence adduced
against individual defendants.”).



                             22